THEATTORNEY             GENERAL




HonorableT.H. Trlmble
First hesat State Superintendent
Departmemtof Education
Au&in, Texas                     OplnlonNo. O-7042
                                 Ret Under the provisionsor Senate
                                     Bill 167 Sea. 2, Aeto 1945,
                                     49th Legislature,RegulerSeselon,
                                     would a uorimton
                                                    eohooldistrictbe
                                     eligiblefor aid ii the valua-
                                     tion ot the propertylocated
                                     thereinfor the schoolyear 19&j-
                                     46 was set at a flgure leswthan
                                     that of the previousysar?
             Pour letter of reoent date requestIn&an opinionon the above
eubJeaChas been receivedand given care?Cul conelderation.we are Quoting
below the body of the letteryou receivedfWun Hr. H.C, Hinton,ae well
as the seaondparagraphal'your letter.
           "Article1, Se&ion 2, Paragraph2 of the
    EguallzatlonAid Law reads ‘no. sahooldlatrlatwill
    be eligiblefop aid under ihe provi&ma of this Act
           which hatsreducedits tax valuationin order
    icad& budgetaryneed."
            %dgetary need 1s defined in Artlale1, Se+
    tlon 5, Paragr- 1, as 'the diirereneebetweenthe
    total of all revenue6or the dfstrletand the tot81
    of EU operatingexpenseif such expenses me greater
    than tha revenucs.t
           "Pleaseask the Attornayffenerelto
                                           give us an
    opinionon the followingquestion.
           "Woulda saho@Z dietrictthat show8 budgetary
    need using 1944-45amessed valuationbe ineligible
    for ald If the valuationof the dlstrlatXor the school
    yeer 195-46 ia lesa than that of the pretiousyew?"
            The second paragraphof sour letter Is as follows:
            t,
             . . . . . .
            "Thioque&lon ia broughtabout because the Cm-
    mlsslonors~Court of El Paso County requested the Counts
    Assessor to lower county valuatlunaln view of the f ct
    that it wa* nnt necessaryto maintainlast year e va Bua-
HonorableT.W..Trlmble,Page 2                                   O-7042



    tlons   la order   to 8eauns enough aounty   taxes   to operate
    tti.countygovernmant, When the aouhty valuationswere
    raduoed,of oourse the valuationsfor sohoolpurposea
    la cumon S&a01 dstriots were likewisereduced.
           ". . . . ."

            Seation2 of SenateBill No. 167, a6 passedby the 49th
Legialatur$,RegularSeasion,1945, read8 in part a8 follower
             "sec.2.        Tax levy. No eohooldistrictshall be
    eligibleto receiveany type of sZd authorleedunder
     the provisionaof this Aot unless it shall be providing
    for the annualrmpportof its achoolaby voting,levying,
    axulaolleatlngfor the CuITentschoolyear a loaal
    ten&me sohooltax of no less t an Fifty Cents (50#T”- oh
    the One lhmdredDollarst ~lOO.O#       r of propertyvaluation
    in the entire dlgtrlat.        The propertyvaluationsmhalf
    not be less than said propertyis valued for state and
    countypuqwnea. The lnuomefrom such a malntenaaaetax
    la exuem of the requ%redFifty Centa ($50#)        maintenance
    tax mw6t first be used to retire lndebtedmes, ii any, la
    tha k&al and l@ualiaatioh(RuralAid) sohoolfunds. After
    th6 indebtednessIn these funds, if any, haa been retired
    the inaomefrcm this malntenanaetaxin exaeas of the
    requlmd   Fifty   Cantn (504) malntenaace    tar may be used
    at ~thedlsoretlonof the local sahoolauthoritiesof the
    dlrtricrt for any lawfulsciwolpurpoeeexaept increastng
    or supplementing     any tcaahcr’s   or admlnlstratlve  salaries.
    Any ur all malntenancetax       above Fifty Cents (504) racy not
    be lmluded in the calculationof need for aM but shall
    be reportedin the budgetwith an ltemleedstabstent of
    its etxpenditure.       If t e lntwm Prom the tnslntenenae tax
    above %i+ty Cents (!5C$     f ls not spent amprescribedhereln,
    it shall be lnoludeda8 reae~ptain the budget. In order
    to oomplywith the terms of this aectlon,it shall be
    neeeamry far suoh aahooldiutriota         apply%ng?or any type of
    ald authortaedunder the temaa of thle Aat, to report
    all valuationsw;fth%n suoh dlstriata,       Smluding al.1aon-
    solidateddistrIctaand aunexeddirtricta,and failurato
    reportall.muh valuations&all prevent sucPhdZatx?lat           from
    retmlving6ny type of aid authoricaaunder this Act.
            "No sahooldUtrict will be eligiblefor aid under
    the prevloio~ of this Act whlah has reduced its tax rate
    within the tw6 years innecdiately
                                    precedingthe year for
    which aid I.8applied for hereunderor whlah haa reduued
    It8 tar valuationin order to show budgetarymed."
              Article2795, Vernon'6Annotated Civil Stntuten;reads
a8 followai
            +e Caavniseloneracourt, at the time of levydng
    taxe6 for munty purpo6es,shall also levy upon all
    taxablepropertywithin shy mamen aahoolBiatrlGtthe
          T.#. ‘&&able,Page 3
.Ekonorable                                                 o-?o&



     rate of tax 80 voted ii a apealfierate has been voted;
     otherul~ said aourt &all levy uueh a z-atewIthIn the
      limit I)Ovoted ae has been detemined by the board OS
      truateee02 raid dlstrlatand the countysupeHntendent
     and aertlfledto ae.Idaouzt by th4 county supQrIntendent.
     If auab tax has been voted after the levy of aounty taxes,
     It &all be lt%vIed     at any meetingof eaid court prior to
     the deliveryof the a8serementrolls by the aemeecr. !l%he
     tax anaemor      shall aweas Bald tax as&her taxer are
     aaseraaud   and meke an abetreat6howlngtha amount of spealal
     texes stseeeede&%Inste&ah school ditatriat      In his aounty
     end f’uamioh    the came to the aounty ruperintendent on or
     before    the first day of Se-       of the yeku.fOrwhich
     euch taxes am roeeseed. The Wxe6 leviedupon the real
     property    In seld dletrdata ahell be a lien thereonend
     the sem shall be sold Sor wpald taxes in the lsapner
     and at the time of sale8 for State an4 oounfy t3xm3. The
     tar collaotorshall colleatmaM taxes a6 other taxee we
     collected. The tax aasetms thall receivea aomlsslon
     of one-~half    of one per oent for assessingQ.&J tax and
     the    tax collector a aommIasion 0r~,otwial9 oi one per tent
     r0r aolleetingthe efkme.The tax collecrtor      ahall pay all
     such tams to the countytreasurer,en4 said tree&urer
     i&all crediteaab echooldirtrletwith the emountbelong-
     lztg to it, and pa?;out the came In acoordancewith law.
     Aats 1321, p. 56.
               Ye fM   no etatutoryauthoritywhloh would pezmkt a common
eahooldirrtrlct   to piece a differentvalue on its property, that LB,,
propertylocatedwithin It,6erea from thet nkiich uould be Ipaced on It
by the county-texaeeessoror the Ca1~lse1cmerrs  ( Court for Stale enU oounty
tax pnpomaa. Tbecefore,when the murky aomnleelonerrelectedto lower
thevaluatlonofproperty In the aountyfor aountytexpurpoeeothere
w   an automatlnreduotIonof the value for schoolpurpoees. The common
e&o01 di8trIator the ccemwn aahooldistrict:    trusteeshad no volaa Ln
the matter w?mtsoever and we oennet say that they %educed the tnx valu-
ation In order   to show budgetaxyneeds.’
             It 3.eour opinion,therefare,that a ccewon echo01diatriat
that shows a budgetaryneed, using either the 194445 or the 194546
assessed veluatlonunder the fact situation you presentedwould be en-
tltlod to ald under the provisionsar SeneteBill Ho, 167, provId&d,of
course,It meets the requIsIteaOS other provlslons In the bill.
             Truetingthe above satlefactorlly
                                            anewer your inquiry,
weare
                                 Yours veqr truly
                                  ATJ!ORNSY   QEKKRAL OF TEXAS
ildnorable
         2.H' Trimble,Page 4   o-7042
            1



APPRoVEDFm 20 lg46
e/ Cerlos C.ASl:iey
FZRSASS-
ASTORKEY  C?-